                                      Case 19-26193-LMI           Doc 49          Filed 01/18/21       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   Second                                Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Jazmina Davila                                 JOINT DEBTOR:                                        CASE NO.: 19-26193-LMI
SS#: xxx-xx- 8283                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                  Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $518.15              for months   1    to 13 ;

                   2.   $1,510.92            for months 14 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:               $5175.00          Total Paid:            $1715.00            Balance Due:           $3460.00
        Payable             $115.72          /month (Months 1     to 13 )
        Payable             $195.56          /month (Months 14 to 23 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $4500 Attorneys Fees + $150 Cost + $525 Motion to Modify CARES= $5175

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: PHH Mortgage Servicing [POC#1]
              Address: MailStop SBRP                      Arrearage/ Payoff on Petition Date   $20,072.37
                       PO Box 5469
                                                          Regular Payment (Maintain)                    $220.41      /month (Months     1   to 13 )
                       Mt. Laurel, NJ 08054
                                                          Arrears Payment (Cure)                        $96.55       /month (Months     1   to 13 )
         Last 4 Digits of
         Account No.:                 1900                Regular Payment (Maintain)                    $925.91      /month (Months 14      to 84 )


LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                       Case 19-26193-LMI                Doc 49          Filed 01/18/21           Page 2 of 3
                                                                            Debtor(s): Jazmina Davila                                  Case number: 19-26193-LMI
                                                              Arrears Payment (Cure)                                 $97.02         /month (Months 14    to 23 )
                                                              Arrears Payment (Cure)                                 $292.58        /month (Months 24    to 84 )

        Other:

         ■   Real Property                                                            Check one below for Real Property:
                 ■ Principal    Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         1176 West 37 Terrace #12, Hialeah, FL 33012

             Personal Property/Vehicle
         Description of Collateral:
         2. Creditor: Mango Hill C.A. #9, Inc.
              Address: c/o Smart Choice Property              Arrearage/ Payoff on Petition Date         $3,000.00
                       Managment
                                                              Regular Payment (Maintain)                             $25.98         /month (Months   1   to 13 )
                       330 SW 27 Avenue #706
                       Miami, FL 33166                        Arrears Payment (Cure)                                 $14.43         /month (Months   1   to 13 )

         Last 4 Digits of                                     Regular Payment (Maintain)                             $101.73        /month (Months 14    to 84 )
         Account No.:                     12                  Arrears Payment (Cure)                                 $39.61         /month (Months 14    to 84 )

        Other:

         ■   Real Property                                                            Check one below for Real Property:
                 ■ Principal    Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         1176 West 37 Terrace #12, Hialeah, FL 33012

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                       ■    NONE
             C. LIEN AVOIDANCE                 ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■     NONE
             B. INTERNAL REVENUE SERVICE:                      ■    NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                         ■    NONE
             D. OTHER:            ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay             $0.00            /month (Months   1       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                        Case 19-26193-LMI              Doc 49       Filed 01/18/21     Page 3 of 3
                                                                        Debtor(s): Jazmina Davila                       Case number: 19-26193-LMI

               B.      ■    If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                   ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                        ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                       ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                            Joint Debtor
  Jazmina Davila                                                Date                                                                    Date



  /s/ Robert Sanchez, Esq.                         January 18, 2021
    Attorney with permission to sign on                       Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                       Page 3 of 3
